Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 04/28/2022. Claims 1-15 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims 4 and 14 are objected to because of the following informalities: 
Claim 4, line 1, recites the limitation “the current”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 14, line 10, recites the limitation “the reference voltage”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,349,401 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are broader than the independent claims of U.S. Patent No. 11,349,401 B1, and the differences are obvious variation of the same invention; also the limitations in claims 1-15 of the instant application are broader and anticipated/disclosed in claims 1-14 of U.S. Patent No. 11,349,401 B1.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji et al. (U.S. Pub. No. 2006/0139823 A1).

Regarding claim 11, Shoji et al. (e.g. see Figs. 1-12) discloses “A power converter (e.g. see Fig. 8), comprising a primary means for applying a voltage of alternating polarity to a primary winding of a transformer (e.g. Fig. 8, see 10, 20, 1-4, 30 and 40-41); a secondary means for rectifying an alternating voltage generated on a secondary winding of the transformer, the secondary means for rectifying defines a phase node and a return (e.g. Fig. 8, see 40, 42, 22-24, 50, 70, 80, 90 and ground); a clamp circuit (70) comprising: a diode having a cathode and an anode coupled to the phase node (e.g. Fig. 8, see 33 and its connection); an electrically-controlled switch having a first connection coupled to the phase node, a second connection coupled to the cathode, and control input (e.g. Fig. 8, see 23 and its connection); a clamp capacitor having a first lead coupled to the cathode, and a second lead coupled to the return (e.g. Fig. 8, see 71 and its connection); wherein the diode extracts current from the phase node and applies the current to the clamp capacitor when a voltage on the phase node exceeds an excursion voltage (e.g. Fig. 8, see 33, 74 and 71. Implicit); and a controller (74) configured to: create a push phase of the primary means for applying, the push phase defining a first frequency and a duty cycle (e.g. Fig. 8, see 74, 10, 20, 1-4, 30 and 40-41. Implicit); create a pull phase of the primary means for applying, the pull phase at the first frequency and the duty cycle (e.g. Fig. 8, see 74, 10, 20, 1-4, 30 and 40-41. Implicit); make conductive a secondary rectifier of the secondary means for rectifying at the first frequency and during the push phase (e.g. Fig. 8, see 74, 40, 42, 22-24, 50, 70, 80, 90 and ground. Implicit); make conductive a secondary rectifier of the secondary means for rectifying at the first frequency and during the pull phase (e.g. Fig. 8, see 74, 40, 42, 22-24, 50, 70, 80, 90 and ground. Implicit); and during the push phase, assert the control input of the electrically-controlled switch (23) at a first predetermined duration after the push phase begins, and then de-assert the control input prior to the push phase ending (e.g. Fig. 8, see 74, 1-4, 22-24 and 70. Implicit)”.

Regarding claim 12, Shoji et al. (e.g. see Figs. 1-12) discloses “wherein the controller is further configured to, during the pull phase, assert the control input at the first predetermined duration after the pull phase begins, and then de-assert the control input prior to the pull phase ending (e.g. Fig. 8, see 74, 1-4, 22-24 and 70. Implicit)”.

Regarding claim 13, Shoji et al. (e.g. see Figs. 1-12) discloses “further comprising: a gate driver circuit defining a power input coupled to the first lead of the clamp capacitor (e.g. Fig. 8, see 74, 22-24 and 71. Implicit); the gate driver circuit coupled to a gate of a push rectifier of the secondary means for rectifying (e.g. Fig. 8, see 74, 22-24 and 71. Implicit); and wherein the gate driver circuit derives power from the clamp capacitor (e.g. Fig. 8, see 74, 22-24 and 71. Implicit)”.

Regarding claim 14, Shoji et al. (e.g. see Figs. 1-12) discloses “wherein the primary means for applying voltage further comprises: the primary winding of the transformer, the primary winding having a first lead and a second lead (e.g. Fig. 8, see 40-41. Implicit); a push-high transistor having a drain coupled to an input voltage, a source coupled to the first lead, and a gate (e.g. Fig. 8, see 1); a pull-low transistor having a drain coupled to the first lead, a source coupled to the return, and a gate (e.g. Fig. 8, see 2); a push-low transistor having a drain coupled to the second lead, a source coupled to the reference voltage on the primary side, and a gate coupled to the controller (e.g. Fig. 8, see 4 and 74. Implicit); and a pull-high transistor having a drain coupled to the input voltage, a source coupled to the second lead, and a gate coupled to the controller (e.g. Fig. 8, see 3. Implicit)”.

Regarding claim 15, Shoji et al. (e.g. see Figs. 1-12) discloses “wherein the secondary means for rectifying further comprises: the secondary winding of the transformer, the secondary winding having a third lead and a fourth lead (e.g. Fig. 8, see 40 and 42. Implicit); an output inductor having a first lead defining the phase node, and a second lead defining an output voltage (e.g. Fig. 8, see 50 and its connection); a push rectifier having a drain coupled to the fourth lead, a source coupled to the return, and a gate (e.g. Fig. 8, see 24); and a pull rectifier having a drain coupled to the third lead, a source coupled to the return on the secondary side, and a gate (e.g. Fig. 8, see 22)”.


Regarding claims 1-10; they all comprise substantially same subject matter as in the recited apparatus claims 11-15, therefore claims 1-10 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 11-15. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839